     Case 3:20-cv-02511-B Document 1 Filed 08/25/20                Page 1 of 10 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

MONECIA NICHOLE REED,

         PLAINTIFF,

                                                             CASE NO.: 3:20-cv-2511

V.

CORELOGIC SCREENING
SERVICES, LLC,                                               JURY DEMANDED

         DEFENDANT.

                                             COMPLAINT

                                        I.   INTRODUCTION

         1.     This is an action for damages brought by an individual consumer, Monecia Nichole

Reed, against Defendant Corelogic Screening Services, LLC (“Defendant” or “CoreLogic”) for

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§1681, et seq. Under the FCRA,

“consumer reports” subject to the statute’s protections include not simply those used in establishing

the consumer’s eligibility for credit, but also those used for housing. 15 U.S.C. §1681a(d)(1)(B).

                                             II. PARTIES

         3.     Plaintiff Monecia Nichole Reed (“Plaintiff”) is an adult individual who resides

within this judicial district.

         4.     Defendant is a foreign limited liability company that regularly conducts business in

the Northern District of Texas and its principal place of business located at 40 Pacifica Avenue,

Suite 900, Irvine, California 92618.

                                 III.   JURISDICTION AND VENUE
         5.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.
 1337.
    Case 3:20-cv-02511-B Document 1 Filed 08/25/20                   Page 2 of 10 PageID 2



       6.      Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).


                                IV.     STATEMENT OF FACTS

       7.      Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff to third parties (hereafter the “inaccurate information”).

       8.      The inaccurate information includes, but is not limited to, a civil judgment in favor

of AROP Promenade Jersey Village LLC in the amount of $1,298, a $1,005 charge-off/active

account reported by Cottonwood Financial, and a $639 “charge-off/active” account for an reported

by an unknown creditor.

       9.      The inaccurate information negatively reflects upon the Plaintiff, and also

misidentifies Plaintiff as a person who has a default judgment against her for an eviction. It appears

that Defendant, as a result of its unreasonable faulty procedures, produced a consumer report that

identified Plaintiff as having a judgment against her when Plaintiff does not have a civil judgment

against her in favor of AROP Promenade Jersey Village. Defendant mixed the background

information of Plaintiff and that of another consumer with respect to the inaccurate information,

public record information, and other personal identifying information.

       10.     Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate background information and consumer reports that it has disseminated to

various persons and prospective landlords, both known and unknown.

       11.     During the past two years, Plaintiff has applied for and has been denied housing

opportunities, including but not limited to, housing opportunities with Seville Uptown and Milano

Apartments. Plaintiff has been informed that the basis for these denials was the inaccurate

information that appears on Plaintiff’s consumer report with Defendant and that the inaccurate

information was a substantial factor for those denials.


                                                  2
    Case 3:20-cv-02511-B Document 1 Filed 08/25/20                 Page 3 of 10 PageID 3



       12.     Plaintiff’s consumer reports and file have been obtained from Defendant and have

been reviewed by prospective landlords, and the inaccurate information has been a substantial

factor in precluding Plaintiff from receiving housing opportunities, known and unknown.

       13.     Plaintiff disputed the inaccurate information to Defendant by telephone on no less

than two occasions.

       14.     Defendant failed to reinvestigate or deleted the disputed items of information no

less than twice.

       15.     Plaintiff received her CoreLogic consumer disclosure dated February 7, 2019.

       16.     Defendant failed to disclose the source of the items of information contained in

Plaintiff’s consumer disclosure described in the preceding paragraph.

       17.     For example, CoreLogic did not identify the source of the inaccurate information

identified above.

       18.     Disclosure of the true source of a CRA's information is vital so that certain credit

reporting errors that originate at the source can be corrected, and so that consumers always know

who is furnishing important information about them.

       19.     Nevertheless, and despite the clear mandate of FCRA § 1681g(a)(2), Defendant

never discloses to consumers the true sources of the public record information that it collects and

reports about them.

       20.     In this regard, Defendant is more interested in maintaining the appearance that it

receives actual public records from true government sources and in protecting its low-cost private

sources of public record data than in disclosing to consumers vital information that Congress

requires CRAs to disclose to consumers.




                                                3
     Case 3:20-cv-02511-B Document 1 Filed 08/25/20                  Page 4 of 10 PageID 4



        21.      Upon information and belief, and based on Defendant’s procedures, it will prepare

reports that include collection accounts without disclosing the source or “reporting merchant” as

it failed to do for Plaintiff.

        22.      Defendant conceals that its sources of the items of that it obtains from private

vendors that supply it information, which can be inaccurate, incomplete or not up to date.

        23.      As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost housing opportunities, harm to her reputation, and emotional distress, including

anxiety, stress headaches, depression, sleeplessness, loss of sleep, frustration, humiliation, and

embarrassment. Plaintiff has also incurred out-of-pocket expenses related to storing her furniture

and costs associated with multiple moves.

        24.      At all times pertinent hereto, Defendant was acting by and through its agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

        25.      At all times pertinent hereto, the conduct of the Defendant as well as that of its

agents, servants, and/or employees, was intentional, willful, reckless, negligent, and in grossly

negligent disregard for federal and state laws and the rights of the Plaintiff herein.

                                        V.   CAUSES OF ACTION

                                 COUNT ONE – VIOLATIONS OF THE FCRA

        26.      Plaintiff realleges and incorporates by reference all preceding allegations.

        27.      At all times pertinent hereto, the above-mentioned tenant screening reports were a

“consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).

        28.      Defendant violated 15 U.S.C. §1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff’s

background report and the files it published and maintained.

                                                   4
     Case 3:20-cv-02511-B Document 1 Filed 08/25/20                 Page 5 of 10 PageID 5



        29.     The personal identifying information supplied by the users’ of plaintiff’s CoreLogic

reports included, at a minimum Plaintiff’s full first name, and on at least one occasion, her middle

initial “N”, too.

        30.     The court records related to the judgment clearly state that the judgment was

entered against “M.C. Reed” not Monecia Nichole Reed, Monecia Reed or Monecia N. Reed.

        31.     Defendant knew or should have known that the public record did not belong to

Plaintiff based on the inconsistent name alone.

        32.     As a result of Defendant’s violations of 15 U.S.C. §1681e(b), Plaintiff suffered

actual damages as outlined more fully above.

        33.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. §1681o.

        34.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                        COUNT TWO – VIOLATIONS OF THE FCRA

        35.     Plaintiff realleges and incorporates by reference all preceding allegations.

        36.     Plaintiff called CoreLogic.

        37.     Plaintiff disputed inaccurate items of information over the telephone to Defendant

on no less than two occasions in the two years preceding the date of Plaintiff’s Complaint.

        38.     In response to Plaintiff’s disputes, Defendant did not delete the disputed items of

information.

        39.     In response to Plaintiff’s disputes, Defendant took no action to reinvestigate the

disputed items of information.

                                                  5
    Case 3:20-cv-02511-B Document 1 Filed 08/25/20                 Page 6 of 10 PageID 6



       40.     As a result of Defendant’s violations of 15 U.S.C. §1681i(a)(1)(A), Plaintiff

suffered actual damages as outlined more fully above.

       41.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. §1681o.

       42.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                     COUNT THREE – VIOLATIONS OF THE FCRA

       43.     Plaintiff realleges and incorporates by reference all preceding allegations.

       44.     In response to Plaintiff’s disputes, Defendant did not review or consider any

information in connection with the disputes it received from Plaintiff.

       45.     As a result of Defendant’s violations of 15 U.S.C. §1681i(a)(4), Plaintiff suffered

actual damages as outlined more fully above.

       46.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recover under 15 U.S.C. §1681o.

       47.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                      COUNT FOUR – VIOLATIONS OF THE FCRA

       48.     Plaintiff realleges and incorporates by reference all preceding allegations.




                                                 6
     Case 3:20-cv-02511-B Document 1 Filed 08/25/20                 Page 7 of 10 PageID 7



        49.     In response to Plaintiff’s disputes, Defendant did not contact the person who

supplied Defendant with the disputed items of information within five (5) business days of receipt

of Plaintiff’s disputes.

        50.     As a result of Defendant’s violations of 15 U.S.C. §1681i(a)(2)(A), Plaintiff

suffered actual damages as outlined more fully above.

        51.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recover under 15 U.S.C. §1681o.

        52.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                           COUNT FIVE – VIOLATIONS OF THE FCRA

        53.     Plaintiff realleges and incorporates by reference all preceding allegations.

        54.     In response to Plaintiff’s disputes, Defendant did not provide the person who

supplied Defendant with the disputed items of information with all relevant information related to

Plaintiff’s disputes.

        55.     As a result of Defendant’s violations of 15 U.S.C. §1681a(2)(B), Plaintiff suffered

actual damages as outlined more fully above.

        56.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recover under 15 U.S.C. §1681o.

        57.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                                                  7
       Case 3:20-cv-02511-B Document 1 Filed 08/25/20                Page 8 of 10 PageID 8



                        COUNT SIX – VIOLATIONS OF THE FCRA

         58.   Plaintiff realleges and incorporates by reference all preceding allegations.

         59.   CoreLogic failed to include the source of all items of information on Plaintiff’s

February 2019 report.

         60.   As a result of Defendant’s violations of 15 U.S.C. §1681g(a)(2), Plaintiff suffered

actual damages as outlined more fully above.

         61.   The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. §1681o.

         62.   Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                                       Jury Trial Demand

         63.   Plaintiff demands trial by jury on all issues so triable.

         WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

Defendant, for the following requested relief:

         COUNT ONE

         A.    Actual damages;

         B.    Statutory damages;

         C.    Punitive damages;

         D.    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and,

         E.    Such other and further relief as may be necessary, just and proper.

         COUNT TWO

                                                  8
       Case 3:20-cv-02511-B Document 1 Filed 08/25/20             Page 9 of 10 PageID 9



         A.    Actual damages;

         B.    Statutory damages;

         C.    Punitive damages;

         D.    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and,

         E.    Such other and further relief as may be necessary, just and proper.

         COUNT THREE

         A.    Actual damages;

         B.    Statutory damages;

         C.    Punitive damages;

         D.    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and,

         E.    Such other and further relief as may be necessary, just and proper.

         COUNT FOUR

         A.    Actual damages;

         B.    Statutory damages;

         C.    Punitive damages;

         D.    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and,

         E.    Such other and further relief as may be necessary, just and proper.

         COUNT FIVE

         A.    Actual damages;

         B.    Statutory damages;

         C.    Punitive damages;

                                                9
   Case 3:20-cv-02511-B Document 1 Filed 08/25/20             Page 10 of 10 PageID 10



       D.   Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and,

       E.   Such other and further relief as may be necessary, just and proper.

            COUNT SIX

       A.   Actual damages;

       B.   Statutory damages;

       C.   Punitive damages;

       D.   Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and,

       E.   Such other and further relief as may be necessary, just and proper.


                                  Respectfully submitted,

                                  /s/ Micah S. Adkins
                                  Micah S. Adkins
                                  TX BAR NO. 24088777
                                  THE ADKINS FIRM, P.C.
                                  1025 Westhaven Blvd., Suite 220
                                  Franklin, Tennessee 37064
                                  T: (615) 370.9659
                                  F: (615) 370.4099
                                  E: MicahAdkins@ItsYourCreditReport.com
                                  Counsel for Plaintiff
                                  Monecia Nichole Reed




                                            10
